[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In the above matter, referred to the undersigned, the parties appeared for trial and, after consultations, arrived at a settlement agreement. They thereupon entered a Stipulation for Judgment, without entry of costs, on the record.
Pursuant to said Stipulation, judgment is hereby entered in favor of the plaintiff under the First and Second Counts of the Complaint. Under both First Count and Second Count, the assessment placed by the defendant on the real property of the plaintiff in the Town of Guilford is excessive and is reduced from $189,510.00 to $174,960.00, for the assessment years October 1, 1988 and October 1, 1989, as of the effective date of October 1, 1988.
As per the Stipulated Judgment, costs may be taxed against the defendant in an amount not to exceed $2,000.00, subject to said costs being appropriate and correct. And it is further found that since the plaintiff has paid the 1988 tax assessment in full, and has made a partial payment on the October 1, 1989 assessment, the defendant Town shall make refunds to the plaintiff of whatever refunds and interest the plaintiff is legally entitled to receive under both Counts and shall be paid over to it.
Judgment is entered accordingly.
A. FREDERICK MIGNONE STATE TRIAL REFEREE CT Page 2983
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2984
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2985
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2986
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2987
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2988
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2989